[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE:               October 7, 1998 DATE OF APPLICATION:            October 30, 1998 DATE APPLICATION FILED:         Not Dated DATE OF DECISION:               March 27, 2001
Application for review of sentence imposed by the Superior Court, Judicial District of Stamford/Norwalk at Stamford,
Docket No. CR97-120402.
Wayne Keeney, Esq., Defense Counsel, for the Petitioner.
Steve Weiss, Esq., Assistant State's Attorney, for the State
                             BY THE DIVISION
The petitioner was convicted by plea of Possession of a Controlled Substance in violation of Conn. Gen. Statute 21a-279c and Assault on a Police Officer in violation of Conn. Gen. Statute 53a-167c. He was sentenced to six years on the assault and one year concurrent on the possession of marijuana for a total effective sentence of six years to serve.
The petitioner was a passenger in a car that was stopped for going the wrong way on a local street. The petitioner was seated in the back of the automobile. When exiting the vehicle the petitioner was seen hiding a small plastic bag. When being handcuffed by the police, the petitioner CT Page 5273 began to resist the arrest. During the resistance the petitioner attempted to pull the gun out of the officer's holster.
Counsel for the petitioner indicated to the panel that the petitioner was a trained boxer and that his resistance was minimal since with his training he could have hurt the officers involved. He noted his client was remorseful and that he completed half of his sentence and that a reduction was proper in these circumstances.
Petitioner, when he addressed the panel, denied trying to grab at the officer's gun. He felt he had a gift for leadership and that he wants to get out to be a good boxer. He ended by throwing himself on the mercy of the court.
The State's Attorney focused on the petitioner's record indicating that the petitioner did not deserve probation, since he previously violated that status. He showed no remorse at the sentencing and claimed it was a conspiracy. He left the judge with no choice but to impose the sentence given. Counsel asked for an affirmance.
The remarks of the sentencing court show that it took into consideration that the petitioner was a poor candidate for probation since it would have been his third probation. The court also felt that the petitioner's struggle with the officer included trying to grab his gun.
In reviewing the record as a whole, the division finds that the sentence imposed was in accordance with the parameters of Connecticut Practice Book Sec. 43-23, et. seq.
The sentence imposed was neither inappropriate nor disproportionate.
In light of the above, the Sentence is AFFIRMED.
Judges Norko, Klaczak, and O'Keefe participated in this decision.